                                                                                              FILED
                                                                                         DEC 02            2019

                                                                                                 iCT          CLERK

  Prob 12A (9/06)
                                                                                     CLERK,
                                                                                       STERN   DSTRS
                                                                                              U.S.   tii




                         UNITED STATES DISTRICT COURT
                                                   for

                                    WESTERN DISTRICT OF TEXAS


                            Report on Offender Under Supervision

Name of Offender: Senon Villanueva, aka: Bear
Case Number: DR: I 9-CR-01 401 -KC(1)
Name of Sentencing Judicial Officer:      Kathleen Cardone, U.S. District Judge
Date of Original Sentence: September 23, 2019
Original Offense: Count One (1): Conspiracy to Transport Illegal Aliens, a violation of 8 U.S.C. § 1324
Original Sentence: 5 years probation
Type of Supervision: Probation
Date Supervision Commenced:         September 23, 2019


                                    PREVIOUS COURT ACTIONS

On October 25, 2019, the Court was notified of the offender's first positive drug test for cocaine, which
he submitted on October 8, 2019. The Court continued the offender on supervised release.


                                   NONCOMPLIANCE SUMMARY

The offender has not complied with the following condftion of supervision:

Violation No 1: You must not unlawfully possess a controlled substance.


        Nature of Noncompliance: On October 17, 2019, a sweat patch was removed from
        Seno Villanueva. The laboratory results were received on October 28, 2019, and
        revealed the patch tested positive for the use of cocaine.


U.S. Probation Officer Action:

Senon Villanueva was admonished for using cocaine; however, he denied any illegal narcotic usage.
The offender has begun the Substance Abuse Treatment Program in Uvalde, Texas. In order to
provide Villanueva with an opportunity to benefit from such services and successfully complete
supervision, the probation officer respectfully requests that no adverse action be taken at this time.
Additionally, the offender will be continued to be monitored via the COMPLY drug testing system. If any
additional noncompliance issues arise, the Court will be notified.
Senon Viltanueva aka: Bear
Docket No. DR:19-CR-D1401 -KC (1)
Report on Offender Under Supervision
Page 12




                                                       Approved by,



Jar/es Escobedo                                        Darren Kohut
US. Probation Officer                                  Supervising US. Probation   Officer
Office (830) 308-6142                                  Office (830) 703-2089
Cellular (830)   734-7829                              Cellular (830) 422-8652
Date: October 25, 2019


COURT ACTION RECOMMENDED:

4d      Concur with above action

[   I
        No action

[   3   Submit a Petition   for   Warrant or Summons

[   3   Submit a Request for Modifying the Conditions or Term   of Supervision

(   3   Other:




                                                                       ne..S.DistrictJudg


                                                              November 27, 2019
                                                       Date
